Title: Thomas Jefferson: Notes on cost of University of Virginia pavilions, June 1822, June 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                    D.6. pavilions have cost52,7134/10 do will cost33,56386,2768,6282. hotels have cost8,2164/6 will cost16,00024,2164,03682 Dorm’s have cost52,99827. Dorm’s  will cost11,95210964,950595175,44210. pavs@ 6000would have cost 60,000@ 750075,0006. hotels@ 3,000.would have cost18000@ 3,50021,000109. Dorms@ 400would have cost43,60043,600121,600139,600if the estims of 1819. were 6000. 3000.& 400, the buildgs have cost 44. p.c. moreif7500, 3500& 400.they have cost25. p.c. more.
                        
                    